Exhibit 10.1



























FIRST CITIZENS COMMUNITY BANK


ENDORSEMENT SPLIT-DOLLAR LIFE INSURANCE PLAN


























































Effective January 1, 2015






 
 

--------------------------------------------------------------------------------

 
 


 
 

    TABLE OF CONTENTS
Page
1.
Purpose
1
2.
Effective Date
1
3.
Eligibility and Participation
1
4.
Purchase of Life Insurance Policies
1
5.
Policy of Ownership
1
6.
Division of Cash Surrender Value
1
7.
Division of Death Proceeds
2
8.
Vesting
2
9.
Beneficiary Designation
2
10.
Premium Payment; Imputed Income to the Participant
2
11.
Termination of Participation in the Plan
3
12.
Named Fiduciary
3
13.
Funding Policy
3
14.
Claims Procedure
4
15.
Amendment and Revocation
4
16.
Insurance Company Not a Party to This Plan
4
17.
Facility of Payment
4
18.
Validity
5
19.
Notices
5
20.
Successors
5
21.
Governing Law
5
22.
Entire Plan
5
23.
Not a Contract of Employment
5


 
 

--------------------------------------------------------------------------------

 
 

FIRST CITIZENS COMMUNITY BANK


ENDORSEMENT SPLIT-DOLLAR LIFE INSURANCE PLAN




This Endorsement Split-Dollar Life Insurance Plan (the “Plan”) is established by
First Citizens Community Bank, located in Mansfield, Pennsylvania (the “Bank”),
for the benefit of certain employees of the Bank.
 
1.
Purpose

 
This Plan is established as part of an integrated executive compensation program
that is intended to attract, retain and motivate certain employees of the Bank
(“Participant(s)”). This Plan provides a means by which the Bank assists a
Participant in purchasing life insurance on the Participant’s life that provides
a death benefit to the Participant’s beneficiary (“Beneficiary”).
 
2.
Effective Date

 
This Plan shall be effective as of January 1, 2015.
 
3.
Eligibility and Participation

 
The Board of Directors of the Bank may designate any individual to be eligible
to participate in the Plan.  Each individual may agree to participate in the
Plan by completing a Participation Agreement similar in form to that set forth
in Schedule B and a Beneficiary Designation similar in form to that set forth in
Schedule C; provided, however, participation and all benefits under this Plan
are subject to the actual purchase of a life insurance Policy under Section 4 of
the Plan and are further subject to the Policy being in force at the time of the
Participant’s death.
 
4.
Purchase of Life Insurance Policies

 
The Bank shall use its best efforts to purchase one or more life insurance
policies on the life of each eligible individual in an amount sufficient to
provide for the benefits set forth in Section 7 of the Plan; provided, however,
that the Bank shall retain the absolute right to decline to purchase a policy on
the life of any individual for any reason whatsoever. Each policy purchased
shall be subject to the terms and conditions of the Plan (“Policy”).  By
executing the Participation Agreement, the Participant consents to the Bank
acquiring, owning and holding the Policy on the life of the Participant.
 
5.
Policy Ownership

 
The sole and absolute owner of any Policy shall be the Bank which may exercise
all ownership rights granted to the owner by the terms of the Policy, except as
may otherwise be limited by this Plan.
 
6.
Division of Cash Surrender Value

 
The Bank shall at all times be entitled to all cash values under the terms of
the Policy. Participants shall have no right, at any time, to the cash value of
the Policy.  In the event there is more than one Policy on the Participant’s
life endorsed under this Plan, the Participant’s interest in the death proceeds
may be paid out of one or more of the Policies, as designated by the Bank, in
its sole discretion.
 
 
1

--------------------------------------------------------------------------------

 
7.
Division of Death Proceeds

 
Except as provided in Section 11 of the Plan, upon the death of a Participant,
and providing the Policy on the Participant’s life is in force and the
Participant is employed by Bank on the date of death, the pro­ceeds of the
Policy shall be divided as follows:
 
(a)           Participant’s Share. The Participant’s Beneficiary shall be
entitled to the amount shown on the Participant’s Participation Agreement from
the total benefit payable from the Policy as of the Participant’s date of
death.  The Participant’s Beneficiary shall receive the death proceeds in a
single lump sum payment as soon as practicable following the death of the
Participant, subject to any right or interest the Bank may have in the proceeds,
as provided in the Plan.  If the Participant’s death occurs after he terminates
employment with the Bank or if the Policy is no longer in force on the
Participant’s date of death, no benefit shall be payable to the Participant’s
Beneficiary.
 
(b)           Bank’s Share. The Bank shall be entitled to the remainder of the
death proceeds.
 
(c)           Division of Interest. Subject to Section 7(a) and (b) above, the
Bank, as owner of the Policy, and the Beneficiary shall share in any interest
due with respect to the death proceeds on a pro-rata basis as the proceeds due
each respectively bears to the total proceeds, excluding any interest.
 
8.
Vesting

 
Subject to Section 15 of the Plan, the Participant shall be fully vested in the
Participant’s share of the death proceeds described in Section 7(a) of the Plan
as long as the Policy on the Participant’s life remains in force and the
Participant is employed by the Bank.
 
9.
Beneficiary Designation

 
Each Participant shall have the right and power to designate a person, persons
or entity (“Beneficiary”) to receive the Participant’s share of the proceeds
payable upon his death, subject to any right or interest the Bank may have in
the proceeds, as provided in the Plan. If no valid Beneficiary designation has
been filed with the Bank, upon the Participant’s death, the Beneficiary will be
deemed to be the Participant’s estate.  A Participant shall have the right to
change a Beneficiary by completing, signing and providing the Bank with a new
Beneficiary Designation.  Upon acceptance by the Bank of the new Beneficiary
Designation, all prior Beneficiary Designations shall be cancelled.  The Bank
shall have the right to rely on the last Beneficiary Designation filed with and
accepted by the Bank prior to the Participant’s death.
 
10.
Premium Payments; Imputed Income to the Participant

 
(a)           Subject to the Bank’s absolute right to surrender or terminate the
Policy at any time and for any reason (other than following a Change in Control,
as set forth in Section 11 hereof), the Bank shall pay the premium payment or
payments, as and when due.
 
 
2

--------------------------------------------------------------------------------

 
(b)           The Bank shall include on a Participant’s Form W-2 or its
equivalent, as applicable, the amount of imputed income as required for federal
and state income tax purposes, if any, as a result of the insurance protection
provided.
 
(c)           A Participant shall not have the right to make any premium payment
on the Policy at any time.
 
11.           Termination of Participation in the Plan
 
An individual’s participation in this Plan shall terminate upon the occurrence
of any one of the following:
 
(a)  
The Participant’s employment with the Bank ceases;

 
(b)  
Total cessation of the Bank’s business;

 


(c)  
Bankruptcy, receivership or dissolution of the Bank;

 
(d)  
Receipt by the Bank of written notification of a request to terminate
participation in the Plan from the Participant;

 
(e)  
Surrender, lapse, or other termination of the Policy on the life of the
Participant by the Bank; or

 
(f)  
Distribution of the death proceeds in accordance with Section 7 of this Plan.

 
Notwithstanding the foregoing and anything in Section 7 of this Plan to the
contrary, in the event of a Change in Control, the interest of a Participant who
is employed with the Bank at the time of the Change in Control will be forfeited
only upon the Participant’s attainment of age sixty-five (65), unless otherwise
provided for in the Participant’s Participation Agreement, regardless of whether
the Participant remains employed with the Bank or its successor following the
Change in Control.  For purpose of the Plan, the term “Change in Control” means
a change in ownership, change in effective control, or change in ownership of a
substantial portion of the assets of the Bank or Citizens Financial Services,
Inc., the holding company of the Bank, as such terms are defined for purposes of
Section 409A of the Internal Revenue Code of 1986, as amended.
 
12.
Named Fiduciary

 
The Bank is hereby designated as the named fiduciary under this Plan. As named
fiduciary, the Bank shall be responsible for and have the authority to manage
the operation and administration of this Plan, and it shall be responsible for
establishing and carrying out a funding policy and method consistent with the
objectives of this Plan. The named fiduciary may delegate to others certain
aspects of the man­agement and operation responsibilities of the Plan, including
the employment of advisors and the delega­tion of any ministerial duties to
qualified individuals.
 
13.
Funding Policy

 
Subject to the Bank’s absolute right to surrender or terminate the Policy at any
time and for any reason (other than following a Change in Control, as set forth
above in Section 11), the funding policy for this Plan shall be to make all
planned premium payments.
 
 
3

--------------------------------------------------------------------------------

 
14.
Claims Procedure

 
(a)           Claim or Request. Any person claiming a benefit, requesting an
interpretation or ruling under this Plan, or requesting information under this
Plan shall present the request in writing to the Bank, which shall respond in
writing within a reasonable period of time, but not later than ninety (90) days
after receipt of the request.  Notwithstanding anything herein to the contrary,
any claim filed hereunder shall be filed within ninety (90) days of the
Participant’s death.
 
(b)           Denial of Claim or Request. If the claim or request is denied, the
written notice of denial shall state:
 
 
(i)
The reason for denial, with specific reference to the provisions in the Plan on
which the denial is based;

 
 
(ii)
A description of any additional material or information required and an
explanation of why it is necessary; and

 
 
(iii)
An explanation of the Plan’s claims review procedure.

 
(c)           Review of Claim or Request. Any person whose claim or request is
denied may request a review by notice given to the Bank within sixty (60) days
following receipt of notification of the adverse determination. The claim or
request will be reviewed by the Bank which may, but shall not be required to,
grant the claimant a hearing. On review, the claimant may have representation,
examine the pertinent documents, and submit issues and comments in writing.
 
(d)           Final Decision. The decision on review shall normally be made
within sixty (60) days. If an extension of time is required for a hearing or
other special circumstances, the claimant shall be notified within the sixty
(60) day period of an extension, which shall not be for more than an additional
sixty (60) days. The Bank’s decision will be delivered in writing to the
individual and will state the reason(s) and the relevant provision(s) in the
Plan for the decision. All decisions on review shall be final and bind all
parties concerned.
 
15.
Amendment and Revocation

 
This Plan may be amended or revoked at any time, in whole or in part, by the
Bank, in its sole discretion; provided, however, that the Bank or its successors
may not amend or terminate the Plan following a Change in Control, without the
written consent of the Participants.  A copy of any amendment must be provided
to an insured Participant.
 
16.
Insurance Company Not a Party to This Plan

 
Each insurer shall be fully discharged from its obligations under the Policy by
payment of the Policy death benefit to the Beneficiary named in the Policy,
subject to the terms and conditions of the Policy. In no event shall any insurer
be considered a party to this Plan, or any modification or amend­ment to the
Plan.


17.           Facility of Payment


If the Bank determines in its discretion that a benefit is to be paid to a
minor, to a person declared incompetent, or to a person incapable of handling
the disposition of that person’s property, the Bank may direct payment of the
benefit to the guardian, legal representative or person having the care or
custody of the minor, incompetent person or incapable person. The Bank may
require proof of incompetence, minority or guardianship as it may deem
appropriate prior to distribution of the benefit.  Any payment of a benefit
shall be a payment for the account of the Participant and the Participant’s
Beneficiary, as the case may be, and shall be a complete discharge of any
liability under the Plan for the payment amount.
 
4

--------------------------------------------------------------------------------

 
 
 

18.
Validity



If any provision of this Plan is held illegal, invalid or unenforceable, the
remaining provisions shall nonetheless be enforceable according to their terms.
Further, in the event that any provision is held to be overbroad as written, the
provision shall be deemed amended to narrow its application to the extent
necessary to make the provision enforceable according to law and enforced as
amended.
 
19.
Notices

 
All notices shall be in writing, and shall be sufficiently given if delivered to
the Bank at its principal place of business, or to the Participant at his or her
last known address as shown in the Bank’s records, in person, by delivery
service or similar receipted delivery, or, if mailed, postage prepaid, by
certified mail, return receipt requested. The date of the mailing will be deemed
the date of notice, demand or consent.
 
20.
Successors

 
The provisions of this Plan shall bind and inure to the benefit of the Bank and
its successors and assigns, and the Participant and his or her heirs, successors
and personal representatives.  The Bank shall not merge or consolidate into or
with another company, or reorganize, or sell substantially all of its assets to
another company, firm or person unless such succeeding or continuing company,
firm or person agrees to assume and discharge the obligations of the Bank.
 
A Participant may not, without the written consent of the Bank, assign to any
individual, trust or other organization, any right, title or interest in a
Policy.
 
21.
Governing Law

 
The provisions of this Plan shall be construed and interpreted according to the
laws of the Commonwealth of Pennsylvania, except as preempted by federal law.
 
22.
Entire Plan

 
This written document is the final and exclusive statement of the terms of the
Plan, and any claim of right or entitlement under the Plan shall be determined
in accordance with its provisions.
 
23.           Not a Contract of Employment
 
The terms and conditions of the Plan shall not be deemed to constitute a
contract of employment or service between the Bank and any individual, and no
individual (or his or her Beneficiary) shall have rights against the Bank except
as may be otherwise provided specifically in this Plan. Moreover, nothing in the
Plan shall be deemed to give any individual the right to be retained in the
service of the Bank or to inter­fere with the right of the Bank to discipline or
discharge any individual at any time.
 
 
5

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the Bank has caused this Plan to be executed by its duly
authorized officers effective as of this 1st day of January, 2015.
 

  First Citizens Community Bank          
 
By:
/s/ Mickey L. Jones       Mickey L. Jones       Chief Financial Officer, Chief
Operating Officer          

 


 
6

--------------------------------------------------------------------------------

 

SCHEDULE B
 
First Citizens Community Bank
Endorsement Split-Dollar Life Insurance Plan
Participation Agreement
(change in control benefit)
(Please Print or Type Information)
 
I, Randall E. Black, hereby elect to participate in the First Citizens Community
Bank Endorsement Split-Dollar Life Insurance Plan (the “Plan”) as of this 1st
day of January, 2015.
 
By electing to participate, I acknowledge that:
 
1.
If I am employed by First Citizens Community Bank (the “Bank”) upon my death, my
Beneficiary will be entitled to receive fifty percent (50%) of the net at risk
amount (as defined below) from the proceeds of the following life insurance
policies (“Policy”) provided the Policy and the Plan are effective and in force
on the date of my death:

 
Insurer: Northwestern
Mutual                                                 Contract
No.(s):  16557173, 18454090, 18453977, 21008601


Insurer:
MassMutual                                                                Contract
No.(s):   0058509, 39118751


 
In the event I am employed by the Bank at the time of a Change in Control (as
defined in the Plan), my interest will be forfeited only upon my attainment of
age sixty-five (65), regardless of whether I remain employed with the Bank or
its successor following the Change in Control.
 
The balance of the insurance proceeds will be paid to the Bank.
 
The “net at risk amount” is the total death benefit payable less the cash
surrender value of the Policy as of the date of death.
 
2.
The annual cost of the term insurance protection will be included as taxable
income each year on my Form W-2, or its equivalent, in accordance with
applicable tax law requirements.

 
3.
This Participation Agreement will not become effective unless and until a life
insurance policy on my life is issued to the Bank.

 
4.
The Bank has the right, at any time prior to the occurrence of a Change in
Control, to surrender the Policy for its cash value, and I have no interest
whatsoever in the cash value.  If the Policy is surrendered, my participation in
the Plan will terminate and no benefit will be payable to my Beneficiary.

 
5.
The Bank is the sole and absolute owner of the Policy and may exercise all
ownership rights under the terms of the Policy, except as may be limited by the
Plan.

 
6.
I may change my designated Beneficiary at any time and it will become effective
when the change is filed with the Bank.

 
Claim Procedure:  If your beneficiary does not receive your benefits when due,
your beneficiary may file a claim in writing to First Citizens Community Bnk,
Attention:  Human Resource Department.  For a copy of the Claims Procedure,
please see the Plan document.



             
Date:  January 7, 2015
By:
/s/ Randall E. Black       Randall E. Black       CEO & President           





  Accepted by First Citizens Community Bank          
Date:  January 7, 2015
By:
/s/ Mickey L. Jones       Mickey L. Jones       Chief Financial Officer, Chief
Operating Officer          



 
 

--------------------------------------------------------------------------------

 



 
First Citizens Community Bank
 
Endorsement Split-Dollar Life Insurance Plan
Election not to Participate
(Please Print or Type Information)
 


Although offered the opportunity to participate in the First Citizens Community
Bank Endorsement Split-Dollar Life Insurance Plan, I,
___________________________, hereby elect not to participate in the Plan.





             
Date:
By:
/s/       Name       Title           





  Accepted by First Citizens Community Bank          
Date:
By:
        Name       Title        



 
   
 
 
 

--------------------------------------------------------------------------------

 

SCHEDULE C


First Citizens Community Bank
Endorsement Split-Dollar Life Insurance Plan
Beneficiary Designation


(Please Print or Type Information)




I, ______________________________, hereby designate the following to receive
amounts payable by reason of my death:
 
Primary Beneficiaries
 
Name
Social Security Number*
Date of Birth
Percentage
1.
     
2.
     
3.
     



 
Contingent Beneficiaries
 
Name
Social Security Number*
Date of Birth
Percentage
1.
     
2.
     
3.
     

 
*Will not be applicable for corporate trustee or in certain other cases.


Notes:
·  
Please PRINT CLEARLY or TYPE the names of the beneficiaries.

·  
To name a trust as beneficiary, please provide the name of the trustee(s) and
the exact name and date of the trust agreement.

·  
To name your estate as beneficiary, please write “Estate of [your name]”

·  
Be aware that none of the contingent beneficiaries will receive anything unless
all of the primary beneficiaries predecease you.



I understand that I may change these beneficiary designations by delivering a
new written designation to the Bank, which shall be effective only upon receipt
and acknowledge by the Bank prior to my death.  I further understand that the
designations will be automatically revoked if the beneficiary predeceases me,
or, if I have named my spouse as beneficiary and our marriage is subsequently
dissolved.


 


Signature of
Participant                                                                           Date
 


Print Name
 


 
Signature of spouse is required if you are married and are naming someone other
than your spouse as Beneficiary.
 


Signature of
Spouse                                                                           Date


